Exhibit 10.01


 
AMERICAN PUBLIC EDUCATION, INC.
AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.
EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 24th day of
August, 2009, by and between American Public University System, Inc., a West
Virginia corporation (the “Company”), American Public Education, Inc., a
Delaware corporation (the “Parent”) and Sharon van Wyk (the “Executive”).
 
WHEREAS, the Company is a wholly owned subsidiary of the Parent; and
 
WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
 
1.
Employment. On the terms and conditions set forth in this Agreement, the Parent
agrees to cause the Company to, and the Company agrees to, employ the Executive,
and the Executive agrees to be employed by the Company, for the term set forth
in Section 2 hereof and in the position and with the duties set forth in Section
3 hereof.

 
2.
Term. The employment of the Executive by the Company as provided in Section 1
hereof shall commence on August 3, 2009 and, unless sooner terminated as
hereinafter set forth, shall end three (3) years thereafter; provided, however,
that this Agreement will automatically renew for additional one (1) year periods
(each a “Renewal Term”) on each anniversary thereof unless the Company and
Parent deliver to the Executive written notice of intent not to renew at least
thirty (30) days prior to the expiration of the Term or any Renewal Term. If
this Agreement is renewed for one or more Renewal Terms, such Renewal Term shall
be on the basis stated herein.

 
3.
Position and Duties. The Executive shall serve as the Executive Vice President
and Chief Operations Officer of the Company, or in another position of equal or
greater title, authority and responsibility, as assigned by the board of
directors of the Parent (the “Board”), with duties and responsibilities as the
Chief Executive Officer of the Company may from time to time determine and
assign to the Executive. The Executive shall devote the Executive’s best efforts
and full business time to the performance of the Executive’s duties and the
advancement of the business and affairs of the Company.

 
4.
Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based at the principal executive offices of the
Company, which the Company retains the right to change in its discretion, or
such other place as the Company and the Executive mutually agree.

 
 
 

--------------------------------------------------------------------------------

 
 
5.
Compensation.

 
 
5(a).
Base Salary. The Company shall pay to the Executive an annual base salary (the
“Base Salary”) at the rate of $275,000 per year. The Base Salary shall be
reviewed no less frequently than annually and may be increased at the discretion
of the Compensation Committee (the “Compensation Committee”) of the Board. If
the Executive’s Base Salary is increased, the increased amount shall be the Base
Salary for the remainder of the employment term hereunder, except that the
Company may reduce the Executive’s Base Salary at any time as part of a general
salary reduction applied to all employees of the Company with annual salaries in
excess of $150,000 (the “Senior Executive Group”) in which case the Executive’s
reduced Base Salary shall be the Base Salary for the remainder of the employment
term hereunder. Any such reduction in the Executive’s Base Salary shall be no
more than the lesser of the median percentage salary reduction applied to the
Senior Executive Group or 20%. The Base Salary shall be payable biweekly or in
such other installments as shall be consistent with the Company’s payroll
procedures.

 
 
5(b).
Annual Bonus. The Executive shall be eligible to receive a bonus of up to 50% of
the Executive’s Base Salary for each year as determined by the Compensation
Committee in its sole discretion (the “Annual Bonus”), based upon the
achievement of certain performance goals established by the Compensation
Committee for each year, which shall be prorated in the first year for the
portion of the year the Executive is employed. Under the Company’s 2009 Annual
Incentive Compensation Plan, the Executive will also be eligible to receive an
additional percentage of up to 20% of the Executive’s Base Salary for 2009 as
determined by the Compensation Committee in its sole discretion, based upon the
achievement of certain performance goals established by the Compensation
Committee for 2009, which percentage shall be prorated for the portion of the
year the Executive is employed.

 
 
5(c).
Other Benefits. The Executive shall be entitled to receive such other benefits
approved by the Compensation Committee and made available to senior executives
of the Company. The Executive also shall be entitled to participate in such
plans and to receive such bonuses, incentive compensation and fringe benefits as
may be granted or established by the Company from time to time. Nothing
contained in this Agreement shall prevent the Company from changing carriers or
from effecting modifications in insurance coverage for the Executive.

 
 
5(d).
Vacation; Holidays. The Executive shall be entitled to all public holidays
observed by the Company and vacation days in accordance with the applicable
vacation policies for senior executives of the Company, which shall be taken at
a reasonable time or times.

 
 
5(e)
Stock Options. The Executive shall be granted a stock option (the “Option”) for
the purchase of 12,500 shares of American Public Education, Inc. common stock
pursuant to the terms of the American Public Education, Inc. 2007 Omnibus
Incentive Plan. The Option shall vest one-third on the first anniversary of the
date of grant and shall vest an additional one-third on each of the next two
anniversaries of the date of grant thereafter. The Option exercise price shall
be the fair market value of the shares on the date of grant. The Option shall be
granted effective as of the Executive’s first date of employment with an
exercise price equivalent to the closing price of the Parent’s common stock on
the NASDAQ Stock Market and subject to the form of award agreement approved by
the Compensation Committee of the Board of Directors.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5(f).
Restricted Stock. The Executive shall be granted restricted stock (the
“Restricted Stock”) of 2,500 shares of American Public Education, Inc. common
stock pursuant to the terms of the American Public Education, Inc. 2007 Omnibus
Incentive Plan. The Restricted Stock shall vest one-third on the first
anniversary of the date of grant and shall vest an additional one-third on each
of the next two anniversaries of the date of grant thereafter. The Restricted
Stock shall be granted effective as of the Executive’s first date of employment
and subject to the form of award agreement approved by the Compensation
Committee of the Board of Directors.

 
 
5(g).
Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Executive under this Agreement any
applicable federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 
6.
Expenses. The Company shall reimburse the Executive for all reasonable expenses
incurred by the Executive (in accordance with the policies and procedures in
effect for senior executives of the Company) in connection with the Executive’s
services under this Agreement. The Executive shall account to the Company for
expenses in accordance with policies and procedures established by the Company.

 
7.
Relocation Expenses. The Company will pay or reimburse the Executive for the
customary and reasonable moving expenses incurred by the Executive in connection
with Executive’s initial employment; provided, however, that such expenses in
the aggregate shall not exceed $100,000 (the “Initial Reimbursement”). If the
Internal Revenue Service or any state or local taxing authority takes the
position that the relocation expenses paid or reimbursed subject to this Section
7 results in the receipt of taxable income to Executive, such expenses shall
include an additional amount equal to the aggregate Federal, state and local
income and employment taxes imposed on Executive as a direct result of the
payment or reimbursement of the Initial Reimbursement.

 
8.
Confidential Information.

 
 
8(a).
Obligation of Confidentiality. The Executive covenants and agrees that the
Executive will not ever, without the prior written consent of the Board or a
person authorized by the Board or except as may be ordered by a court of
competent jurisdiction, publish or disclose to any unaffiliated third party or
use for the Executive’s personal benefit or advantage any confidential
information with respect to the Company’s or Parent’s past, present, or planned
business, including but not limited to all information and materials related to
any Company or Parent business, business plan, product, service, procedure,
strategy, method, technique, technology, research, strategy, plan, customer or
supplier information, customer or supplier list, financial data, technical data,
computer files, and computer software, including any of the foregoing that is in
any stage of research, development, or planning, and any other information which
the Executive obtained while employed by, or otherwise serving or acting on
behalf of, the Company or the Executive or which the Executive may possess or
have under her control, that is not generally known (except for unauthorized
disclosures) to the public or within the industry in which the Company or Parent
does business.

 
 
 

--------------------------------------------------------------------------------

 
 
8(b).
Reasonable Restrictions. The Executive acknowledges that the restrictions
contained in Section 8(a) hereof are reasonable and necessary, in view of the
nature of the Company’s or Parent business, in order to protect the legitimate
interests of the Company or Parent, and that any violation thereof would result
in irreparable injury to the Company or Parent. Therefore, the Executive agrees
that in the event of a breach or threatened breach by the Executive of the
provisions of Section 8(a) hereof, the Company or Parent shall be entitled to
obtain from any court of competent jurisdiction, preliminary or permanent
injunctive relief restraining the Executive from disclosing or using any
confidential information. Nothing herein shall be construed as prohibiting the
Company or Parent from pursuing any other remedies available to it for breach or
threatened breach, including, without limitation, recovery of damages from the
Executive.

 
 
8(c).
Return of Materials. The Executive shall deliver promptly to the Company or
Parent on termination of employment, or at any other time the Company or Parent
may so request, all confidential materials, memoranda, notes, records, reports
and other documents and materials (and all copies thereof), in whatever form or
medium, that contain any of the foregoing, including but not limited to computer
data, files, software, and hardware, relating to the Company’s, Parents or their
respective affiliates’ respective businesses that the Executive obtained while
employed by, or otherwise serving or acting on behalf of, the Company or Parent
or which the Executive may then possess or have under her control.

 
9.
Non-Competition.

 
 
9(a).
Non-Competition. The Executive covenants and agrees that the Executive will not,
during the Executive’s employment and for a period of one (1) year thereafter
(to the extent permitted by law), in the United States or any other jurisdiction
in which the Company or Parent is engaged or has reasonably firm plans to engage
in business, (i) compete with the Company or the Parent on behalf of the
Executive or any third party; (ii) participate as a director, agent,
representative, stockholder or partner or have any direct or indirect financial
interest in any enterprise which engages in any business in which the Company or
the Parent is engaged; or (iii) participate as an employee or officer in any
enterprise in which the Executive’s responsibility relates to any business in
which the Company or the Parent is engaged; provided, however, that after the
occurrence of both a Change of Control and the termination of the Executive’s
employment, the foregoing will not prohibit the Executive from being employed by
(1) a campus-based institution of higher education that derives no more than 20%
of its revenues from online education, provided that, the Executive is not
predominantly engaged in supporting the online education, or (2) an online
learning company that does not provide higher education. The ownership by the
Executive of less than one percent (1%) of the outstanding stock of any
corporation listed on a national securities exchange shall not be deemed a
violation of this Section 9(a).  For purposes of this Section 9(a), “Change of
Control” means (i) the dissolution or liquidation of the Parent or a merger,
consolidation, or reorganization of the Parent with one or more other entities
in which the Parent is not the surviving entity, (ii) a sale of substantially
all of the assets of the Parent to another person or entity, or (iii) any
transaction (including without limitation a merger or reorganization in which
the Parent is the surviving entity) which results in any person or entity owning
50% or more of the combined voting power of all classes of stock of the Parent.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9(b).
Injunctive Relief. In the event the restrictions against engaging in a
competitive activity contained in Section 9(a) hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of their extending
for too great a period of time or over too great a geographical area or by
reason of their being too extensive in any other respect, Section 9(a) hereof
shall be interpreted to extend only over the maximum period of time for which it
may be enforceable and over the maximum geographical area as to which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, all as determined by the court in the action.

 
 
9(c).
Non-Solicitation. The Executive covenants and agrees that the Executive will
not, during the Executive’s employment and for a period of one (1) year
thereafter solicit, induce, entice, or encourage or attempt to solicit, induce,
entice, or encourage any employee of the Company or Parent or any of the
Company’s or Parents respective affiliates to render services for any other
person, firm, entity, or corporation or to terminate her employment with the
Company, Parent or their respective affiliates.

 
10.
Termination of Employment.

 
 
 
10(a).
Death. The Executive’s employment hereunder shall terminate upon the Executive’s
death.

 
10(b).
By the Company. The Company or Parent may terminate the Executive’s employment
hereunder under the following circumstances:

 
(i) The Company or Parent may terminate the Executive’s employment hereunder for
“Disability.” For purposes of this Agreement, “Disability” shall mean the
Executive shall have been unable to perform all of the Executive’s duties
hereunder by reason of illness, physical or mental disability or other similar
incapacity, which inability shall continue for more than three (3) consecutive
months.
 
(ii) The Company or Parent may terminate the Executive’s employment hereunder
for “Cause.” For purposes of this Agreement, “Cause” shall mean (A) refusal by
the Executive to follow a lawful written order of the Chief Executive Officer,
Chairman of the Board or the Board, (B) the Executive’s engagement in conduct
materially injurious to the Company or Parent or their respective reputations,
(C) dishonesty of a material nature that relates to the performance of the
Executive’s duties under this Agreement, (D) the Executive’s conviction for any
crime involving moral turpitude or any felony, or (E) the Executive’s continued
failure to perform her duties under this Agreement (except due to the
Executive’s incapacity as a result of physical or mental illness) to the
satisfaction of the Board for a period of at least thirty (30) consecutive days
after written notice is delivered to the Executive specifically identifying the
manner in which the Executive has failed to perform her duties.
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) The Parent, in the sole discretion of the Board, may terminate the
Executive’s employment hereunder at any time other than for Disability or Cause,
for any reason or for no reason at all.
 
 
10(c).
By the Executive. The Executive may terminate the Executive’s employment
hereunder for “Good Reason.” For purposes of this Agreement, “Good Reason” shall
mean:

 
(i) the assignment to the Executive of any duties inconsistent in any material
respect with the Executive’s position as contemplated by Section 3 of this
Agreement, excluding for this purpose an isolated, insubstantial and inadvertent
action which is remedied by the Company promptly after receipt of notice thereof
given by the Executive;
 
(ii) any material failure by the Company to comply with any of the provisions of
this Agreement, other than an isolated, insubstantial and inadvertent failure
which is remedied by the Company or Parent promptly after receipt of notice
thereof given by the Executive;
 
(iii) there is a merger, acquisition or other similar affiliation with another
entity and the Executive does not continue as the Chief Operating Officer, or
any other office she holds at the time of the transaction, of the most senior
resulting entity succeeding to the business of the Company; or
 
(iv) any material failure by the Company or Parent to comply with and satisfy
Section 15(c) of this Agreement.
 
In order to constitute Good Reason, Executive must provide notice to the Company
and Parent of the existence of the condition within ninety (90) days of the
initial existence. None of the foregoing events shall constitute Good Reason if
the Executive consents in writing to such event. The Executive further
understands and agrees that none of the foregoing events shall constitute Good
Reason unless the Company or Parent fails to cure such asserted grounds for Good
Reason within thirty (30) days of its receipt of notice from the Executive. In
order to terminate her employment, if at all, for Good Reason, Executive must
terminate employment within thirty (30) days of the end of the cure period if
the breach has not been cured.
 
 
 

--------------------------------------------------------------------------------

 
10(d).
Notice of Termination. Any termination of the Executive’s employment by the
Company, the Parent or the Executive (other than pursuant to Section 10(a)
hereof) shall be communicated by written “Notice of Termination” to the other
party hereto in accordance with Section 12 hereof. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon, if any, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 
10(e).
Date of Termination. For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Executive’s employment is terminated by the Executive’s
death, the date of the Executive’s death; (ii) if the Executive’s employment is
terminated pursuant to Section 10(b)(i) hereof, thirty (30) days after Notice of
Termination, provided that the Executive shall not have returned to the
performance of the Executive’s duties on a full-time basis during this 30-day
period; (iii) if the Executive’s employment is terminated pursuant to Section
10(b)(ii) or 10(b)(iii) hereof, the date specified in the Notice of Termination;
(iv) if the Executive terminates the Executive’s employment for Good Reason
pursuant to Section 10(c) hereof, the date specified in the Notice of
Termination, provided however that such date must occur after the cure period
provided in Section 10(c); and (v) if the Executive’s employment is terminated
for any other reason, the date on which Notice of Termination is given.
Notwithstanding the foregoing, the Executive will be deemed to have a Date of
Termination for purposes of determining the timing of any payments or benefits
hereunder that are classified as deferred compensation only upon a “separation
from service” within the meaning of Code Section 409A.

 
11.
Compensation Upon Termination.

 
 
11(a).
If the Executive’s employment is terminated by the Executive’s death, the
Company shall pay to the Executive’s estate, or as may be directed by the legal
representatives of the estate, (i) the Executive’s full Base Salary through the
Date of Termination and (ii) all other unpaid amounts, if any, to which the
Executive is entitled as of the Date of Termination in connection with any
fringe benefits or under any incentive compensation plan or program of the
Company pursuant to Section 5(b) “Annual Bonus” and Section 5(c) “Other
Benefits” hereof, at the time these payments are due and the Company shall have
no further obligations to the Executive under this Agreement.

 
11(b).
If the Company terminates the Executive’s employment for Disability as provided
in Section 10(b)(i) hereof, the Company shall pay the Executive her full Base
Salary through the Date of Termination and all other unpaid amounts, if any, to
which the Executive is entitled as of the Date of Termination in connection with
any fringe benefits or under any incentive compensation plan or program of the
Company pursuant to Sections 5(b) and (c) hereof, at the time these payments are
due, and the Company shall have no further obligations to the Executive under
this Agreement; provided, that payments made to the Executive during the
Disability Period shall be reduced by the sum of the amounts, if any, payable to
the Executive at or prior to the time of any payment under disability benefit
plans of the Company and which amounts were not previously applied to reduce any
payment.

 
 
 

--------------------------------------------------------------------------------

 
 
 
11(c).
If the Company terminates the Executive’s employment for Cause as provided in
Section 10(b)(ii) hereof, the Company shall pay the Executive the Executive’s
full Base Salary through the Date of Termination and all other unpaid amounts,
if any, to which Executive is entitled as of the Date of Termination in
connection with any fringe benefits or under any incentive compensation plan or
program of the Company pursuant to Section 5(c) hereof, and the Company shall
have no further obligations to the Executive under this Agreement.

 
11(d).
If the Executive terminates the Executive’s employment other than for Good
Reason, the Company shall pay the Executive the Executive’s full Base Salary
through the Date of Termination and all other unpaid amounts, if any, to which
Executive is entitled as of the Date of Termination in connection with any
fringe benefits or under any incentive compensation plan or program of the
Company pursuant to Sections 5(b) and (c) hereof, and the Company shall have no
further obligations to the Executive under this agreement.

 
 
11(e).
If the Company or Parent terminates the Executive’s employment with the Company
other than for Cause or Disability or the Executive terminates the Executive’s
employment for Good Reason as provided in Section 10(c) hereof, at any time
prior to the expiration of this Agreement or within the 12 month period
following the expiration of this Agreement, upon execution of a general release
by the Executive in favor of the Company and Parent in a form reasonably
acceptable to and approved by the Company or Parent, the Company shall pay the
Executive the following amounts and shall have no further obligations to the
Executive:

 
(i) the sum of (1) the Executive’s Base Salary through the Date of Termination
to the extent not theretofore paid, (2) the product of (x) the Annual Bonus (to
the extent Company and Executive performance targets for the year in which
employment terminates are satisfied, adjusted for the short period through the
Date of Termination, for an Annual Bonus) and (y) a fraction, the numerator of
which is the number of days in the current fiscal year through the effective
date of termination of the Executive’s employment (the “Date of Termination”),
and the denominator of which is 365, and (3) any compensation previously
deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case, to the extent not
theretofore paid, (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”) in a lump sum in
cash within 30 days of the Date of Termination, except with regard to the Annual
Bonus which will be paid at the same time Annual Bonuses for the year of
termination are paid, but in no event later than March 15 of the year after the
year of termination;
 
(ii) an amount equal to the sum of (x) the Executive’s Base Salary and (y) the
Annual Bonus (to the extent Company and Executive performance were satisfying
the performance targets, adjusted for the short period, after the Date of
Termination to the end of the calendar year for an Annual Bonus and as to the
remainder of the twelve month period following the Date of Termination, only if
net income has increased from the same period in the prior year and the
performance targets established for the successor Chief Operating Officer were
being satisfied for that period), in substantially equal proportionate
installments in accordance with the Company’s normal payroll practices,
commencing with the first payroll period in the month following the month in
which the Date of Termination occurs, for a period of twelve (12) months, except
with regard to the Annual Bonus which will be paid at the same time Annual
Bonuses for the year of termination are paid, but in no event later than March
15 of the year after the year of termination;
 
 
 

--------------------------------------------------------------------------------

 
(iii) for twelve (12) months after the Date of Termination, or any longer period
as may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription, dental, employee life, group life
insurance plans and programs, but not including disability or accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other peer employees of the Company and its affiliated companies,
as if the Executive’s employment had not been terminated; provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare benefits under another employer provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under the other plan during the applicable period of
eligibility; and
 
(iv) to the extent not theretofore paid or provided, for twelve (12) months
after the Date of Termination, the Company shall timely pay or provide to the
Executive any other amounts or benefits required to be paid or provided or which
the Executive is eligible to receive under any plan, program, policy or practice
or contract or agreement of the Company and its affiliated companies (these
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”).
 
 
11(f).
No Duty to Mitigate. The Executive shall not be required to mitigate amounts
payable pursuant to Section 11 hereof by seeking other employment.

 
 
11(g).
No Additional Payments. Notwithstanding anything to the contrary in this
Agreement, the Executive acknowledges and agrees that in the event of the
termination of her employment, even if in breach of this Agreement, she will be
entitled only to those payments specified herein for the circumstances of her
termination, and not to any other payments by way of damages or claims of any
nature, whether under this Agreement or under any other agreements between the
Executive and the Company.

 
 
 

--------------------------------------------------------------------------------

 
 
12.
Notices. All notices, demands, requests or other communications required or
permitted to be given or made hereunder shall be in writing and shall be
delivered, telecopied or mailed by first class registered or certified mail,
postage prepaid, addressed as follows:

 

 
(a)
If to the Company:
American Public University System, Inc.
111 West Congress Street
Charles Town, WV 25414
Telecopy: (304) 724-3801
Attention: Chief Executive Officer
 
(b)
If to the Parent:
American Public Education, Inc.
111 West Congress Street
Charles Town, WV 25414
Telecopy: (304) 724-3801
Attention: Chief Executive Officer
 
(c)
If to the Executive, to the Executive’s address set forth on the signature page
to this Agreement, or to the home address of the executive in the official
records of the Company;

 
or, in the case of the Company or Parent, to such other address as the Company
or Parent may designate in a notice to the other. Each notice, demand, request
or other communication that shall be given or made in the manner described above
shall be deemed sufficiently given or made for all purposes three (3) days after
it is deposited in the U.S. mail, postage prepaid, or at such time as it is
delivered to the addressee (with the return receipt, the delivery receipt, the
answer back or the affidavit of messenger being deemed conclusive evidence of
delivery) or at such time as delivery is refused by the addressee upon
presentation.
 
13.
Severability. The invalidity or unenforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect.

 
14.
Survival. It is the express intention and agreement of the parties hereto that
the provisions of Sections 8 and 9 hereof shall survive the termination of
employment of the Executive and the expiration of this Agreement.  It is the
express intention and agreement of the parties hereto that the provisions of
Section 11(e) shall survive the expiration of this Agreement for a period of
twelve (12) months.  In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

 
 
 

--------------------------------------------------------------------------------

 
 
 
15. Successors and Assigns.

 
 
15(a).
This Agreement is personal to the Executive and without the prior written
consent of the Company and the Parent shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

 
 
15(b).
This Agreement shall inure to the benefit of and be binding upon the Company and
the Parent and their successors and assigns.

 
 
 
15(c).
The Company and the Parent will require any successor or any party that acquires
control of the Company and the Parent (whether direct or indirect, by purchase,
merger, consolidation or otherwise) or all or substantially all of the business
and/or assets of the Company or the Parent to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company and the Parent would be required to perform it if no succession had
taken place. As used in this Agreement, “Company” and “Parent” shall mean the
Company or Parent, respectively, as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 
16.
Binding Effect. Subject to any provisions hereof restricting assignment, this
Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.

 
17.
Amendment; Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by the parties hereto. Neither
the waiver by either of the parties hereto of a breach of or a default under any
of the provisions of this Agreement, nor the failure of either of the parties,
on one or more occasions, to enforce any of the provisions of this Agreement or
to exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any provisions, rights or privileges hereunder.

 
18.
Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

 
19.
Governing Law. This Agreement, the rights and obligations of the parties hereto,
and any claims or disputes relating thereto, shall be governed by and construed
in accordance with the laws of the State of West Virginia (but not including the
choice of law rules thereof).

 
20.
Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof, and it supersedes all
prior oral or written agreements, commitments or understandings with respect to
the matters provided for herein.

 
21.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original and all of which shall be deemed to constitute one
and the same instrument.

 
 
 

--------------------------------------------------------------------------------

 
22.
Limitations Under Code Section 409A. Anything in this Agreement to the contrary
notwithstanding, if (A) on the date of termination of Executive’s employment
with the Company or a Subsidiary, any of the Company’s stock is publicly traded
on an established securities market or otherwise (within the meaning of Section
409A(a)(2)(B)(i) of the Internal Revenue Code, as amended (the “Code”)), (B) if
Executive is determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments exceed the amounts permitted
to be paid pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and (D)
such delay is required to avoid the imposition of the tax set forth in Section
409A(a)(1) of the Code as a result of such termination, the Executive would
receive any payment that, absent the application of this Section 22, would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) 6 months after the Executive’s termination date, (2) the Executive’s death
or (3) such other date as will cause such payment not to be subject to such
interest and additional tax (with a catch-up payment equal to the sum of all
amounts that have been delayed to be made as of the date of the initial
payment).

 
It is the intention of the parties that payments or benefits payable under this
Agreement not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Agreement
with the goal of giving the Executive the economic benefits described herein in
a manner that does not result in such tax being imposed.
 
For purposes of Section 409A, the Executive’s right to receive installment
payments pursuant to this Agreement including, without limitation, each
severance payment and COBRA continuation reimbursement shall be treated as a
right to receive a series of separate and distinct payments.
 
Any amount that the Executive is entitled to be reimbursed under this Agreement
will be reimbursed to the Executive as promptly as practical and in any event
not later than the last day of the calendar year after the calendar year in
which the expenses are incurred. Any right to reimbursement or in kind benefits
will not be subject to liquidation or exchange for another benefit. The amount
of the expenses eligible for reimbursement during any taxable year will not
affect the amount of expenses eligible for reimbursement in any other taxable
year.
 
Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty (30)
days following the date of termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.
 

 
AMERICAN PUBLIC UNIVERSITY SYSTEM, INC.
         
By:  /s/ Wallace E. Boston, Jr.
 
Name:  Wallace E. Boston, Jr.
 
Title:  President
         
AMERICAN PUBLIC EDUCATION, INC.
         
By: /s/ Wallace E. Boston, Jr.
 
Name:  Wallace E. Boston, Jr.
 
Title:  CEO
         
THE EXECUTIVE:
     
/s/ Sharon van Wyk
 
Address:
 
           